UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03632 DWS Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2012 Annual Report to Shareholders DWS Intermediate Tax/AMT Free Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 29 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 38 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Information About Your Fund's Expenses 48 Tax Information 49 Summary of Management Fee Evaluation by Independent Fee Consultant 53 Board Members and Officers 58 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. The municipal market overall provided exceptionally strong returns over the fund's most recent fiscal period ending May 31, 2012. DWS Intermediate Tax/AMT Free Fund posted a return of 9.08% over the 12 months ended May 31, 2012, while the Barclays 7-Year Municipal Bond Index, the fund's benchmark, returned 8.37% over the same time period. "The municipal market overall provided exceptionally strong returns over the fund's most recent fiscal period ending May 31, 2012." Throughout the period, the U.S. Federal Reserve Board (the Fed) kept short-term rates anchored near zero, in keeping with its announced intentions through at least late 2014. By contrast, longer-term U.S. Treasury rates were quite volatile as they responded to headlines surrounding the sovereign debt crisis in Europe and investors eagerly followed the stream of U.S. economic data. However, the overall trend with U.S. Treasury rates was downward, and taxable rates reached all-time lows late in the period as concerns over the viability of the euro heightened. Municipals overall benefited from the declining rate environment, as well as from relatively low new issue supply. Along the municipal yield curve, the two-year bond yield decreased 11 basis points from 0.44% to 0.33%, while the 30-year yield fell 122 basis points from 4.30% to 3.08%, resulting in a total flattening of 111 basis points. (See the graph on the following page for municipal bond yield changes from the beginning to the end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed for the 12 months as investors sought incremental yield and fears of a municipal credit crisis continued to dissipate. About Municipal Bonds A municipal bond is a bond issued by a state or local government, or one of its agencies. Issuers may include cities, counties, public utility district, and school districts, as well as publicly owned airports or seaports, redevelopment agencies and special purpose districts. For most municipal bonds, interest income received by holders is exempt from the federal income tax and from the income tax of the state in which it is issued. For general obligation bonds, payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. For revenue bonds, principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. Projects financed by revenue bonds may include toll roads, bridges, airports, water and sewage treatment facilities, hospitals, and subsidized housing. Many of these bonds are issued by special authorities created for that particular purpose. The historical default rate for municipal bonds is significantly lower than that of corporate bonds. As with corporate bonds, municipal bonds are graded by ratings agencies such as Standard & Poor's and Moody's Investors Service, on a scale from "AAA", or the highest quality, down to more speculative levels. Municipal Bond Yield Curve (as of 5/31/11 and 5/31/12) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive and Negative Contributors to Fund Performance Given a steep yield curve entering the period, we maintained exposure to bonds during the period with maturities of 15 to 20 years, which typically had a call feature that resulted in an effective maturity in the 8-to-10 year range. This exposure was balanced with very short-term holdings in order to maintain an overall intermediate maturity. This combination of shorter- and longer-term bonds helped relative returns as longer-term municipals benefited the most from the declining interest rate environment over the period. The fund's exposure to airport-related issues also helped returns as credit spreads tightened for the sector and our selections within the sector outperformed. On the downside, the fund's shorter-term holdings provided lower income than longer-term bonds and also did not benefit to the same degree from the declining interest rate environment. Outlook and Positioning Municipal bond yields are at attractive levels on a historical basis vs. U.S. Treasury bonds. To illustrate, at the end of May, the 10-year municipal bond yield of 1.79% was 113% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.08% was 116% of the comparable U.S. Treasury yield. While the municipal yield curve has flattened in recent quarters, longer-term issues continue to carry a substantial yield advantage. By the same token, while credit spreads have narrowed some, we continue to see opportunities among issues in the A-quality range. While the economic climate remains uncertain, many state and local governments have shown progress in enacting necessary spending cuts and tax increases. Nonetheless, the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. We will continue to take a prudent approach to investing in the municipal market that emphasizes careful security selection and broad diversification, while seeking to maintain an attractive dividend and minimize capital gain distributions. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1998. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • Over 34 years of investment industry experience. • BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1990. • Joined Deutsche Asset Management in 1986. • Over 24 years of investment industry experience. • BA, Duke University. Shelly L. Deitert, Director Portfolio Manager of the fund. Joined the fund in 2002. • Joined Deutsche Asset Management in 1997. • Over 13 years of investment industry experience. • BA, Taylor University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays 7-Year Municipal Bond Index is an unmanaged, total-return subset of the Barclays Municipal Bond Index. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. One basis point equals 1/100 of a percentage point. Performance Summary May 31, 2012 (Unaudited) Average Annual Total Returns as of 5/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays 7-Year Municipal Bond Index+ % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Barclays 7-Year Municipal Bond Index+ % No Sales Charges Life of Institutional Class* Class S % N/A Institutional Class % % % N/A % Barclays 7-Year Municipal Bond Index+ % * Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through May 31, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2011 are 0.76%, 1.58%, 1.55%, 0.63% and 0.49% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Municipal Bond Index. It includes maturities of six to eight years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 5/31/12 $ 5/31/11 $ Distribution Information: Twelve Months as of 5/31/12: Income Dividends $ May Income Dividend $ SEC 30-day Yield++ as of 5/31/12 % Tax Equivalent Yield++ as of 5/31/12 % Current Annualized Distribution Rate++ as of 5/31/12 % ++ The SEC yield is net investment income per share earned over the month ended May 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.52% for Class S shares had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on May 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.88% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal National Intermediate Funds Category as of 5/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 90 of 32 3-Year of 57 5-Year 46 of 25 10-Year 65 of 49 Class B 1-Year of 52 3-Year of 81 5-Year of 73 10-Year of 91 Class C 1-Year of 52 3-Year of 81 5-Year of 69 10-Year of 89 Class S 1-Year 84 of 30 3-Year of 50 5-Year 34 of 19 10-Year 45 of 34 Institutional Class 1-Year 76 of 27 3-Year 92 of 44 5-Year 29 of 16 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of May 31, 2012 Principal Amount ($) Value ($) Municipal Bonds and Notes 99.2% Alabama 0.2% Alabama, State Public School & College Authority Revenue, Series A, 5.0%, 5/1/2024 Alaska 0.3% Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 (a) Arizona 2.4% Arizona, Health Facilities Authority Revenue, Banner Health, Series A, 5.0%, 1/1/2020 Arizona, State Transportation Board Excise Tax Revenue, Maricopa County Regional Area Road, 5.0%, 7/1/2025 Arizona, Water Infrastructure Finance Authority Revenue, Series A, 5.0%, 10/1/2024 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Maricopa County, AZ, Industrial Development Authority, Hospital Facility Revenue, Samaritan Health Services, Series B, ETM, 6.0%, 12/1/2019, INS: NATL Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2028 Phoenix, AZ, Civic Improvement Corp., Wastewater System Revenue, 5.5%, 7/1/2022 Phoenix, AZ, General Obligation, Series B, 5.0%, 7/1/2018 California 13.2% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.0%, 4/1/2028 Series F-1, 5.25%, 4/1/2029 California, General Obligation, Economic Recovery, Series A, 5.25%, 7/1/2014, INS: FGIC, NATL California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2029 California, Infrastructure & Economic Development Bank Revenue, Clean Water, State Revolving Fund, 5.0%, 10/1/2017 California, State Department of Water Resources, Power Supply Revenue, Series M, 5.0%, 5/1/2013 California, State Department Water Resources Center, Valley Project Revenue: Series AL, 5.0%, 12/1/2013 (a) Series Y, 5.25%, 12/1/2016, INS: FGIC, NATL Series Y, Prerefunded 6/1/2013 @ 100, 5.25%, 12/1/2016, INS: FGIC California, State Economic Recovery, Series A, 5.25%, 7/1/2021 California, State General Obligation, 5.0%, 2/1/2014 California, State General Obligation, Various Purposes: 5.25%, 10/1/2025 5.25%, 9/1/2027 5.75%, 4/1/2027 6.0%, 4/1/2018 6.0%, 3/1/2033 California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 4.0%, 3/1/2014 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.25%, 11/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2028 California, Statewide Communities Development Authority Revenue, Certificates of Participation, Cedars-Sinai Medical Center, 6.5%, 8/1/2012 California, University Revenues, Limited Project, Series E, 5.0%, 5/15/2021 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2031 Los Angeles, CA, General Obligation: Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2019, INS: AGMC Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2020, INS: AGMC Los Angeles, CA, School District General Obligation, Prerefunded 7/1/2013 @ 100, 5.5%, 7/1/2015, INS: NATL Los Angeles, CA, Unified School District, Series A, Prerefunded 7/1/2013 @ 100, 5.0%, 7/1/2022, INS: AGMC Orange County, CA, Airport Revenue, Series A, 5.25%, 7/1/2025 Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2023, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue: Series A, 5.0%, 7/1/2029 Series A, 5.0%, 7/1/2030 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.125%, 5/15/2029 San Diego, CA, Public Facilities Financing Authority, Water Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.25%, 8/1/2028 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 5.25%, 5/1/2024 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2025 Series C, 5.0%, 5/1/2026 South Orange County, CA, Public Finance Authority, Special Tax Revenue, Foothill Area, Series A, 5.25%, 8/15/2016, INS: FGIC, NATL Turlock, CA, Public Financing Authority Revenue, 5.25%, 9/1/2015 Ventura County, CA, Certificates of Participation, Public Financing Authority III, 6.0%, 8/15/2026 Colorado 1.1% Adams, CO, 12 Five Star Schools, 4.0%, 12/15/2020 Aurora, CO, Water Improvement Revenue, First Lien, Series A, 5.0%, 8/1/2021, INS: AMBAC Colorado, Health Facilities Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Colorado, Housing Finance Authority, Multi-Family Insured Mortgage, Series C-3, 5.7%, 10/1/2021 Colorado, Housing Finance Authority, Single Family Program, Series A-3, 6.5%, 5/1/2016 Colorado, State Building Excellent School Today, Certificate of Participation, Series G, 5.0%, 3/15/2025 Colorado, University Enterprise System Revenue, Series A, 5.5%, 6/1/2023 Connecticut 0.2% Connecticut, State General Obligation, Series C, 5.0%, 6/1/2017, INS: AGMC Delaware 0.4% Delaware, Transportation Authority Revenue, 5.0%, 9/1/2024 District of Columbia 0.8% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 District of Columbia, Income Tax Revenue, Series A, 5.0%, 12/1/2023 District of Columbia, Water & Sewer, Public Utility Revenue, 6.0%, 10/1/2013, INS: AGMC Florida 5.9% Broward County, FL, Airport System Revenue, Series P-2, 5.0%, 10/1/2021 Broward County, FL, Water & Sewer Utility Revenue, Series A, 5.0%, 10/1/2024 Dade County, FL, Health Facilities Authority Hospital Revenue, Baptist Hospital of Miami Project, Series A, ETM, 5.75%, 5/1/2021, INS: NATL Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, Hurricane Catastrophe Fund Finance Corp. Revenue, Series A, 5.0%, 7/1/2012 Florida, JEA Electric System Revenue, Series A, 4.0%, 10/1/2023 Florida, State Department of Environmental Protection Preservation Revenue, Series C, 4.0%, 7/1/2012 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2024 Series A, 5.75%, 10/1/2026 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A-1, 5.5%, 10/1/2025 Series A-1, 5.5%, 10/1/2026 Miami-Dade County, FL, School Board, Certificates of Participation, Series A, 5.0%, 5/1/2019, INS: FGIC, NATL Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2027, INS: AGMC Orlando & Orange County, FL, Expressway Authority Revenue: Series A, 5.0%, 7/1/2028 Series C, 5.0%, 7/1/2030 South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2018, INS: AMBAC South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 St. John's County, FL, Industrial Development Authority Revenue, Series A, 5.5%, 3/1/2017, INS: NATL Georgia 4.9% Appling County, GA, Development Authority Pollution Control Revenue, Oglethorpe Power Hatch Project, Series A, 2.5%, Mandatory Put 3/1/2013 @ 100, 1/1/2038 Atlanta, GA, Airport Passenger Facility Charge Revenue, Series B, 5.0%, 1/1/2021 Atlanta, GA, Airport Revenue, Series C, 5.75%, 1/1/2023 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.25%, 11/1/2027, INS: AGMC Clayton County, GA, Water Authority, Water & Sewage Revenue, 5.0%, 5/1/2021 Columbus, GA, Water & Sewer Revenue, Prerefunded 5/1/2013 @ 100, 5.25%, 5/1/2015, INS: AGMC DeKalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2029 Fulton Dekalb, GA, Hospital Authority, Hospital Revenue Certificates, 5.25%, 1/1/2016, INS: AGMC Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series B, 5.5%, 2/15/2029 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024 Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Georgia, Municipal Electric Authority, Comb Cycle Project: Series A, 5.0%, 11/1/2022 Series A, 5.0%, 11/1/2027 Georgia, Municipal Electric Authority, General Resolution Projects, Series A, 5.25%, 1/1/2019 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State Road & Tollway Authority Revenue, Federal Highway Grant Anticipation Bonds, Series A, 5.0%, 6/1/2021 Henry County, GA, School District, 3.0%, 12/1/2013 Guam 0.1% Guam, Government Limited Obligation Revenue, Section 30, Series A, 5.375%, 12/1/2024 Hawaii 1.6% Hawaii, State Airports Systems Revenue: Series A, 5.25%, 7/1/2027 Series A, 5.25%, 7/1/2028 Series A, 5.25%, 7/1/2029 Hawaii, State General Obligation: Series EC, 5.0%, 12/1/2013 Series DK, 5.0%, 5/1/2021 Illinois 5.6% Chicago, IL, Core City General Obligation, Capital Appreciation Project, Series A, 5.3%, 1/1/2016, INS: NATL Chicago, IL, General Obligation: Series C, 5.0%, 1/1/2020 Series C, 5.0%, 1/1/2021 Chicago, IL, Higher Education Revenue, City Colleges, Zero Coupon, 1/1/2014, INS: FGIC, NATL Chicago, IL, O'Hare International Airport Revenue, Series C, 5.25%, 1/1/2030, INS: AGC Chicago, IL, Waterworks Revenue: 4.0%, 11/1/2021 5.0%, 11/1/2021 Du Page County, IL, Special Services Area No. 11, 6.75%, 1/1/2014 Du Page County, IL, Special Services Area No. 26, Bruce Lake Subdivision, General Obligation: 5.0%, 1/1/2013 5.15%, 1/1/2014 5.25%, 1/1/2016 5.5%, 1/1/2019 5.75%, 1/1/2022 Illinois, Municipal Electric Agency Power Supply, Series A, 5.25%, 2/1/2018, INS: FGIC, NATL Illinois, Railsplitter Tobacco Settlement Authority Revenue: 5.0%, 6/1/2019 5.25%, 6/1/2020 Illinois, Regional Transportation Authority, Series A, 5.5%, 7/1/2024, INS: FGIC, NATL Illinois, State General Obligation, 4.0%, 8/1/2014 Illinois, State Toll Highway Authority Revenue, Series A-1, 5.25%, 1/1/2030 Illinois, Transportation/Tolls Revenue, State Toll Highway Authority, Series A, 5.5%, 1/1/2013, INS: AGMC Illinois, Will, Grundy Etc. Counties, Community College District Number 525, Joliet Jr. College, 6.25%, 6/1/2021 Rockford-Concord Commons, IL, Housing Facility, Concord Commons Project, Series A, 6.15%, 11/1/2022 Rosemont, IL, Core City General Obligation: Series A, Zero Coupon, 12/1/2013, INS: FGIC, NATL Series A, Zero Coupon, 12/1/2014, INS: FGIC, NATL University of Illinois, Higher Education Revenue, Auxiliary Facilities System: Series A, 5.5%, 4/1/2015, INS: AMBAC Series A, 5.5%, 4/1/2016, INS: AMBAC Indiana 2.2% Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, State Finance Authority Revenue, State Revolving Fund Program, Series B, 5.0%, 2/1/2029 Indiana, State Finance Authority, Hospital Revenue, Indiana University Health, Series D, 0.15%*, 3/1/2033, LOC: Northern Trust Co. Indiana, Transportation Finance Authority Highway Revenue, Series A, 5.5%, 12/1/2022 Indianapolis, IN, City Core General Obligation, Local Improvements, Series B, 6.0%, 1/10/2013 Indianapolis, IN, Local Public Improvement Bond Bank, Series K, 5.0%, 6/1/2026 Indianapolis, IN, State Agency Revenue Lease, Local Improvements, Series D, 6.75%, 2/1/2014 Jasper County, IN, Pollution Control Revenue, Northern Indiana Public Service, Series C, 5.85%, 4/1/2019, INS: NATL Iowa 0.7% Iowa, Finance Authority, Health Facilities Revenue, Iowa Health System, 5.25%, 2/15/2029, INS: AGC Kansas 1.1% Johnson County, KS, School District General Obligation, Unified School District No. 231, Series A, 5.25%, 10/1/2014, INS: AGMC Kansas, State Department of Transportation Highway Revenue, Series C-2, 0.16%*, 9/1/2022, SPA: JPMorgan Chase Bank NA Kansas, State Development Finance Authority Hospital Revenue, Adventist Health, 5.5%, 11/15/2022 Kansas, State Development Finance Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Kentucky 0.5% Kentucky, Asset/Liability Commission Agency Revenue, Federal Highway Trust, First Series, 5.25%, 9/1/2019, INS: NATL Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives: Series A, 5.0%, 12/1/2023 Series A, 5.0%, 12/1/2024 Louisiana 0.6% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series B, 5.0%, 10/1/2027, INS: AGC Louisiana, Regional Transit Authority, Sales Tax Revenue, 5.0%, 12/1/2025, INS: AGMC Louisiana, Sales & Special Tax Revenue, Regional Transportation Authority, Series A, 144A, 7.95%, 12/1/2013, INS: FGIC, NATL Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.5% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.25%, 7/1/2031 Maryland 0.4% Maryland, General Obligation, State & Local Facilities Loan, Series 2, 5.0%, 8/1/2019 Maryland, State & Local Facilities Loan, Series 2, 5.0%, 8/1/2013 Massachusetts 3.6% Boston, MA, Deutsches Altenheim, Inc., Series A, 5.95%, 10/1/2018 Holyoke, MA, Gas & Electric Department Revenue, Series A, Prerefunded 12/1/2012 @ 100, 5.375%, 12/1/2016, INS: NATL Massachusetts, Development Finance Agency, Human Services Provider, Seven Hills Foundation & Affiliates, 4.85%, 9/1/2013, INS: Radian Massachusetts, Metropolitan Boston Transit Parking Corp., Systemwide Parking Revenue, Senior Lien, 5.0%, 7/1/2028 Massachusetts, State Development Finance Agency Revenue, Clark University, 0.19%*, 10/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-3, 5.0%, 1/1/2022 Massachusetts, State Development Finance Agency Revenue, Masonic Nursing Home, Series B, 0.12%*, 7/1/2032, LOC: TD Bank NA Massachusetts, State Federal Highway, Grant Anticipation Notes, Series A, ETM, 5.25%, 12/15/2012 Massachusetts, State General Obligation, Series D, 5.5%, 11/1/2015, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 6.0%, 7/1/2024 Massachusetts, State Housing Finance Agency, Construction Loan Notes, Series A, 0.8%, 11/1/2013 Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.0%, 10/15/2027 Massachusetts, State Water Resources Authority, Series C, 5.0%, 8/1/2029 Michigan 2.6% Brighton, MI, School District General Obligation, Series II, Zero Coupon, 5/1/2016, INS: AMBAC Detroit, MI, City School District Building & Site: Series A, 5.0%, 5/1/2020 Series A, 5.0%, 5/1/2021 Detroit, MI, Sewer Disposal Revenue, Series C-1, 7.0%, 7/1/2027, INS: AGMC Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, State Building Authority Revenue, Facilities Program, Series II-A, 5.0%, 10/15/2024 Michigan, State Finance Authority Revenue, School District, 5.0%, 6/1/2020 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2025 Michigan, State Trunk Line, 5.0%, 11/1/2024 Michigan, Water & Sewer Revenue, Municipal Bond Authority, Prerefunded 10/1/2012 @ 100, 5.375%, 10/1/2016 Minnesota 1.0% Minnesota, State General Obligation, 5.0%, 6/1/2020 Minnesota, State Trunk Highway, Series B, 4.0%, 10/1/2013 Minnesota, Tobacco Securitization Authority, Tobacco Settlement Revenue, Series B, 5.25%, 3/1/2024 Mississippi 1.3% Mississippi, Business Financial Corp., Mississippi Retirement Facilities Revenue, Wesley Manor, Series A, 5.45%, 5/20/2034 Mississippi, Development Bank Special Obligation, Department of Corrections: Series C, 5.25%, 8/1/2027 Series D, 5.25%, 8/1/2027 Mississippi, Home Corp., Single Family Mortgage Revenue, Series C-1, 5.6%, 6/1/2038 Rankin County, MS, School District General Obligation, 5.25%, 2/1/2015, INS: NATL Missouri 0.4% Missouri, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Washington University, Series A, 5.5%, 6/15/2016 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.1% Omaha, NE, School District General Obligation, Series A, ETM, 6.5%, 12/1/2013 Nevada 1.0% Clark County, NV, Airport Revenue, Series 08-E, 5.0%, 7/1/2012 Clark County, NV, Airport Systems Revenue, Series E-2, 5.0%, 7/1/2012 Clark County, NV, Board Bank: 5.0%, 6/1/2024 5.0%, 6/1/2025 Clark County, NV, General Obligation, Series A, 5.0%, 12/1/2026 Clark County, NV, School District, Series A, 4.5%, 6/15/2012, INS: AMBAC New Hampshire 0.2% New Hampshire, State Turnpike Systems: Series B, 5.0%, 2/1/2020 (a) Series B, 5.0%, 2/1/2024 (a) New Jersey 2.6% New Jersey, Economic Development Authority Revenue, Cigarette Tax, ETM, 5.375%, 6/15/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction: Series O, Prerefunded 3/1/2015 @ 100, 5.0%, 3/1/2017 Series W, 5.0%, 3/1/2019 New Jersey, State Economic Development Authority Revenue: 5.0%, 6/15/2020 5.0%, 6/15/2021 5.0%, 6/15/2023 New Jersey, State Transit Corp., Certificate of Participation, Federal Transit Administration Grants, Series A, 5.0%, 9/15/2016, INS: FGIC, NATL New Jersey, State Transportation Trust Fund Authority: Series B, 5.25%, 6/15/2025 Series B, 5.25%, 6/15/2026 New Mexico 0.3% New Mexico, Mortgage Finance Authority, Single Family Mortgage: Class I, Series E, 5.3%, 9/1/2040 Class I, Series D, 5.35%, 9/1/2040 Series I-B-2, 5.65%, 9/1/2039 New York 4.4% New York, Dormitory Authority, St. Joseph's Hospital, 5.25%, 7/1/2018, INS: NATL New York, Metropolitan Transportation Authority Revenue, Series A, 5.5%, 11/15/2014, INS: AMBAC New York, State Dormitory Authority Personal Income Tax Revenue, Series A, 5.0%, 3/15/2019 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering, Series 1, 4.0%, 7/1/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2021 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2029 New York, Tobacco Settlement Financing Corp.: Series B, 4.0%, 6/1/2013 Series A-1, 5.5%, 6/1/2018 Series A-1, Prerefunded 6/1/2012 @ 100, 5.5%, 6/1/2018 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series AA, 5.0%, 6/15/2021 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series D-1, 5.0%, 11/1/2028 New York, NY, General Obligation: Series J, 5.25%, 5/15/2015, INS: NATL Series J, Prerefunded 5/15/2014 @ 100, 5.25%, 5/15/2015, INS: NATL Oneida County, NY, Industrial Development Agency Revenue, Civic Facilities, 5.0%, 3/1/2014, LOC: HSBC Bank PLC North Carolina 1.5% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 North Carolina, Eastern Municipal Power Agency Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Catawba Municipal Power Agency No. 1, Series A, 5.25%, 1/1/2020 North Carolina, Electric Revenue, Municipal Power Agency, Series F, Prerefunded 1/1/2013 @ 100, 5.5%, 1/1/2016 North Carolina, Piedmont Triad Airport Authority Revenue, Series A, 0.16%*, 7/1/2032, LOC: Branch Banking & Trust North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2024 North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue: 4.0%, 11/1/2012 5.5%, 11/1/2021 Ohio 3.1% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2027 Cuyahoga County, OH, Cleveland Clinic, Health System Revenue, Series B3, 0.19%*, 1/1/2039, SPA: U.S. Bank NA Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series D, 5.0%, 11/15/2024 Ohio, Capital Housing Corp. Mortgage, Georgetown Section 8, Series A, 6.625%, 7/1/2022 Ohio, State Higher Education: Series A, 5.0%, 2/1/2013 Series A, 5.0%, 5/1/2013 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems 2010 Project, 5.5%, 11/15/2030, INS: AGMC Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 1.75%, Mandatory Put 6/1/2013 @ 100, 6/1/2013 Ohio, State Water Development Authority, Water Pollution Control Revenue, Water Quality-Loan Fund, 5.0%, 6/1/2013 Ohio, Water & Sewer Revenue, Water Development Authority, Pure Water Improvement Project, Series B, 5.5%, 6/1/2015, INS: AGMC Ross County, OH, Hospital Revenue, Adena Health System, 5.75%, 12/1/2022 Oklahoma 0.1% Oklahoma, Ordinance Works Authority, Ralston Purina Project, 6.3%, 9/1/2015 Oregon 2.7% Clackamas County, OR, North Clackamas School District No. 12, Convertible Deferred Interest, Series B, 5.0%, 6/15/2027, INS: AGMC Oregon, State Department of Administrative Services Lottery Revenue, Series A, 5.25%, 4/1/2028 Oregon, State General Obligation: Series L, 5.0%, 5/1/2025 Series J, 5.0%, 5/1/2029 Oregon, State Health Housing Educational & Cultural Facilities Authority, Assumption Village Project, Series A, 0.19%*, 3/1/2033, LOC: Union Bank NA Port of Portland, OR, Airport Revenue, Passenger Facility Charge, Portland International Airport: Series A, 5.5%, 7/1/2026 Series A, 5.5%, 7/1/2029 Yamhill County, OR, Hospital Authority, Friendsview Manor, 0.22%*, 12/1/2034, LOC: U.S. Bank NA Pennsylvania 1.2% Montgomery County, PA, Redevelopment Authority, Multi-Family Housing Revenue, Forge Gate Apartments Project, Series A, 0.18%*, 8/15/2031, LIQ: Fannie Mae Pennsylvania, Commonwealth Systems of Higher Education, University of Pittsburgh Capital Project, Series B, 5.5%, 9/15/2024 Pennsylvania, Delaware River Junction Toll Bridge, Commonwealth of Pennsylvania Bridge Revenue, 5.25%, 7/1/2013 Pennsylvania, Higher Educational Facilities Authority, College & University Revenue, University of the Arts, 5.5%, 3/15/2013, INS: Radian Pennsylvania, Higher Educational Facility Authority, Health Services Revenue, Allegheny Delaware Valley Obligation, Series C, 5.875%, 11/15/2018, INS: NATL Pennsylvania, State Industrial Development Authority, Economic Development, 4.0%, 7/1/2014 Philadelphia, PA, Airport Revenue, Series A, 5.25%, 6/15/2030 Philadelphia, PA, Redevelopment Authority, Multi-Family Housing Revenue, Woodstock, 5.45%, 2/1/2023 Williamsport, PA, Multi-Family Housing Authority, Series A, 5.25%, 1/1/2015, INS: NATL Puerto Rico 1.5% Commonwealth of Puerto Rico, Public Improvement, Series A, 5.25%, 7/1/2012 Puerto Rico, Electric Power Authority Revenue, Series UU, 5.0%, 7/1/2019, INS: NATL Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.5%, 8/1/2028 Series A, Prerefunded 8/1/2019 @ 100, 5.5%, 8/1/2028 Rhode Island 0.3% Rhode Island, State & Providence Plantations, Construction Capital Development Loan, Series A, 5.0%, 8/1/2017, INS: AGMC South Carolina 0.6% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2025 South Carolina, Water & Sewer Revenue, Grand Strand Water & Sewer Authority: Prerefunded 6/1/2012 @ 100, 5.375%, 6/1/2015, INS: AGMC Prerefunded 6/1/2012 @ 100, 5.375%, 6/1/2016, INS: AGMC Tennessee 0.6% Johnson City, TN, Hospital & Healthcare Revenue, Medical Center Hospital, ETM, 5.5%, 7/1/2013, INS: NATL Memphis & Shelby Counties, TN, Sports, Expo & Entertainment Revenue, Sports Authority Memphis Arena Project, Series A, Prerefunded 11/1/2012 @ 100, 5.5%, 11/1/2015, INS: AMBAC Nashville & Davidson Counties, TN, Water & Sewer Revenue, Series B, 5.25%, 1/1/2013, INS: FGIC, NATL Texas 19.2% Alief, TX, Independent School District, School Building, 5.0%, 2/15/2013 Allen, TX, Independent School District, 5.0%, 2/15/2025 Brownsville, TX, Electric Revenue, ETM, 6.25%, 9/1/2014, INS: NATL Comal, TX, Independent School District, School Building Improvements, 5.25%, 2/1/2020 Cypress-Fairbanks, TX, Independent School District, School House Building Improvements: 5.0%, 2/15/2019 5.0%, 2/15/2021 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2029 5.0%, 10/1/2030 El Paso, TX, Independent School District, School Building Improvements, 5.0%, 8/15/2022 Fort Bend, TX, Independent School District, 5.0%, 8/15/2026 Fort Worth, TX, Independent School District, School Building, 5.0%, 2/15/2028 Harris County, TX, Flood Control District, Contract Tax, Series A, 5.0%, 10/1/2029 Harris County, TX, Metropolitan Transit Authority, Sales & Use Tax: Series A, 5.0%, 11/1/2030 Series A, 5.0%, 11/1/2031 Harris County, TX, Permanent Improvement, Series A, 5.0%, 10/1/2028 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2013 Series B, 5.0%, 7/1/2026 Series B, 5.0%, 7/1/2027 Series A, 5.25%, 7/1/2029 Houston, TX, Public Improvement, Series A, 5.0%, 3/1/2026 Houston, TX, Utility Systems Revenue, Series A, 5.25%, 11/15/2028 Houston, TX, Water & Sewer Revenue, Series B, Prerefunded 12/1/2012 @ 100, 5.75%, 12/1/2016, INS: AMBAC Houston, TX, Water & Sewer Revenue, Water Conveyance Systems Contract, Series J, 6.25%, 12/15/2013, INS: AMBAC Humble, TX, Independent School District, School Building, Series A, 5.0%, 2/15/2029 Lewisville, TX, Independent School District, School Building, 5.0%, 8/15/2026 Longview, TX, Independent School District, School Building Improvements, 5.0%, 2/15/2022 Lubbock, TX, General Obligation, 5.0%, 2/15/2029 North Texas, Tollway Authority Revenue, First Tier: Series E-3, 5.75%, Mandatory Put 1/1/2016 @ 100, 1/1/2038 Series A, 6.0%, 1/1/2022 Series L-2, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 North Texas, Tollway Authority Revenue, Special Projects Systems: Series D, 5.25%, 9/1/2027 Series A, 5.5%, 9/1/2028 Pasadena, TX, Independent School District, 5.0%, 2/15/2027 Plano, TX, General Obligation, 5.0%, 9/1/2029 Plano, TX, Independent School District, 5.0%, 2/15/2013 San Antonio, TX, Electric & Gas Revenue, Series A, 5.25%, 2/1/2026 San Antonio, TX, General Improvement, Series 2006, 5.5%, 8/1/2014, INS: FGIC, NATL Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Ascension Health Senior Credit Group, Series D, 5.0%, 11/15/2029 Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Series A, 5.0%, 2/15/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series C, 0.19%*, 11/15/2050, LOC: Northern Trust Co. Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2023 Tarrant, TX, Regional Water District Revenue: 5.375%, 3/1/2015, INS: AGMC Prerefunded 3/1/2013 @ 100, 5.375%, 3/1/2015, INS: AGMC Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2018 Series A, 5.0%, 11/1/2019 Series D, 5.0%, 11/1/2024 Series C, 5.0%, 11/1/2025 Series C, 5.0%, 11/1/2026 Texas, Grapevine-Colleyville Independent School District Building, 5.0%, 8/15/2031 Texas, Lower Colorado River Authority Revenue, Series A, 5.875%, 5/15/2014, INS: AGMC Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2030 Texas, Midtown Redevelopment Authority, Tax Increment Contract Revenue, 4.0%, 1/1/2014 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue, Series A, 5.0%, 12/15/2012 Texas, Municipal Power Agency Revenue: Zero Coupon, 9/1/2014, INS: NATL ETM, Zero Coupon, 9/1/2014, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.25%, 8/1/2017 5.5%, 8/1/2020 Texas, State Department of Housing & Community Affairs, Residential Mortgage Revenue, Series A, 5.375%, 1/1/2039 Texas, State Public Finance Authority Revenue, Unemployment Compensation, Series A, 5.0%, 1/1/2013 Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2022 Texas, State Veterans Housing Assistance Program, Fund II, Series A, 5.25%, 12/1/2023 Texas, Transportation Commission Turnpike Systems Revenue, 2.75%, Mandatory Put 2/15/2013 @ 100, 8/15/2042 Texas, Water Development Board Revenue, State Revolving Fund: Series B, Prerefunded 7/15/2014 @ 100, 5.0%, 7/15/2017 Series A, 5.0%, 7/15/2020 Series B, 5.25%, 7/15/2021 University of Texas, Financing Systems, Series A, 5.0%, 8/15/2013 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2026 5.0%, 12/15/2027 5.0%, 12/15/2028 Utah 0.2% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Riverton, UT, Hospital Revenue, IHC Health Services, Inc., 5.0%, 8/15/2020 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2019 Virgin Islands, Water & Power Authority, Electric Systems Revenue, Series A, 4.0%, 7/1/2012 Virginia 0.4% Fairfax County, VA, Industrial Development Authority Revenue, Inova Health System Foundation, Series D, 0.18%*, 10/1/2025, LOC: Northern Trust Co. Richmond, VA, Metro Expressway Authority, ETM, 7.0%, 10/15/2013, INS: AMBAC Virginia, State College Building Authority, Educational Facilities Revenue, 21st Century College & Equipment, Series F-1, 5.0%, 2/1/2013 Virginia, State Public School Authority, Series A, 5.0%, 8/1/2013 Washington 5.7% Seattle, WA, Municipal Light & Power Revenue, Series B, 5.0%, 2/1/2025 Seattle, WA, Water System Revenue: 5.0%, 2/1/2020 5.0%, 2/1/2025, INS: AGMC Washington, Electric Revenue, Public Power Supply System, Nuclear Project No. 2, Series A, 6.3%, 7/1/2012 Washington, Energy Northwest Electric Revenue, Project 1, Series A, 5.0%, 7/1/2013 Washington, State Economic Development Finance Authority, Solid Waste Dispensary Revenue, Waste Management, Inc., Series D, 2.0%, 11/1/2017 Washington, State General Obligation: Series 2011-A, 5.0%, 8/1/2028 Series 2011-A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Washington, State Housing Finance Commission, Homeownership Program, Series A, 4.7%, 10/1/2028 Washington, State Motor Vehicle Fuel Tax: Series B, 5.0%, 7/1/2025, INS: AGMC Series 2010-B, 5.0%, 8/1/2027 West Virginia 0.2% West Virginia, Transportation/Tolls Revenue, 5.25%, 5/15/2015, INS: FGIC, NATL Wisconsin 1.4% Wisconsin, State Clean Water Revenue: Series 1, 5.0%, 6/1/2031 Series 3, 5.5%, 6/1/2025 Wisconsin, State General Appropriation Revenue, Series A, 6.0%, 5/1/2026 Wisconsin, State General Obligation, Series A, 5.25%, 5/1/2026 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Series B, 5.0%, 7/15/2013 Wisconsin, State Health & Educational Facilities Authority Revenue, Children's Hospital of Wisconsin, Series B, 5.375%, 8/15/2024 % of Net Assets Value ($) Total Investment Portfolio (Cost $1,525,504,005)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2012. + The cost for federal income tax purposes was $1,525,109,171. At May 31, 2012, net unrealized appreciation for all securities based on tax cost was $130,840,253. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $130,903,851 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $63,598. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (b) $
